DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’152 (JP 11-105152) in view of JP’745 (JP 2007-069745).
Regarding claim 1, JP’152 teaches a pneumatic tire comprising a carcass (ring-shaped tire skeleton member) and a belt layer 8 that is helically wound (FIG. 2(a)-FIG. 2(c)).  
JP’152 is silent to the belt layer 8 being formed of a reinforcing cord covered with a covering resin.  However, JP’745 teaches a pneumatic tire comprising a reinforcing layer 10 formed by embedding reinforcing cords in a thermoplastic elastomer composition for the benefits of tire performance; such as, cornering performance, steering stability, belt edge separation resistance, and high speed durability without increasing weight (page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the skill in the art before the effective filing date of the claimed invention to form the belt layer 8 of JP152 with a resin covered cord helically wound, joined to the tire skeleton member, and portions of the resin-covered cord adjacent to one another are joined to one another as claimed since the belt layer 8 of JP’152 is helically wound and JP’745 recites ample motivation to form a belt layer of a tire with reinforcing cords embedded with a thermoplastic elastomer for the benefits of cornering performance, steering stability, belt edge separation resistance, and high speed durability.  The belt layer 8 of JP’152 formed by reinforcing cord embedded in thermoplastic elastomer as suggested by JP’745 would result in the belt layer having a resin-covered cord (10a) and a layer formed by winding a long and narrow cord member in helical shape (11), as claimed (see annotated FIG. 2(b) below).  FIG. 2(a) of JP’152 illustrates cords of regions 10a and 11 intersecting in opposite directions (claims 1 and 4).  

    PNG
    media_image1.png
    334
    488
    media_image1.png
    Greyscale


Regarding claim 3, see annotated FIG. 2(b) of JP’152 above. 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP’152 (JP 11-105152) in view of JP’745 (JP 2007-069745), as applied to claim 1, and further in view of Yukawa et al. (US 2004/0089392).
Regarding claim 2, JP’152 is silent to portions of the cord member adjacent in the tire axis direction are spaced apart. However, Yukawa et al. teaches a pneumatic tire comprising a band ply formed by winding a narrow strip wherein the band ply has a high density portion 10a and a low density portion 10b to suppress noise and maintain low rolling resistance ([0174]-[0182]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the belt of JP’152 having portions of a cord member adjacent in the tire axis direction that are spaced apart since Yukawa et al. teaches a pneumatic tire comprising a band ply formed by winding a narrow strip; such that, the band ply has a high density portion 10a located at each axial end of the band ply (portions of the narrow strip adjacent to each other are overlapped) and a low density portion 10b located at a central region of the band ply (portions of the narrow strip adjacent to each other are spaced apart) for the benefits of reducing noise and maintaining rolling resistance at a minimum (FIG. 16).  
Regarding claim 5, see annotated FIG. 2(b) of JP’152 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/13/2022